Citation Nr: 1118192	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-36 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for alcoholism as secondary to PTSD.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION


The Veteran served on active duty from July 2000 to May 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision, and a February 2011 supplemental statement of the case RO determination, of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  

In the February 2008 rating decision, the Veteran was granted service connection for posttraumatic stress disorder (PTSD), effective July 2007.  Although a Board decision in November 2010 adjudicated entitlement to an initial rating in excess of 50 percent for PTSD, it was noted in the Remand portion of that decision that entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted, the Veteran has attributed his marginal employment (and difficulty in college coursework), at least in part, to his service-connected disabilities, including PTSD.

A February 2011 supplemental statement of the case RO determination denied entitlement to a TDIU, and denied the inextricably intertwined claim of service connection for alcoholism as secondary to PTSD.  Documents of record signed by the Veteran, received in March 2011, reflect continued disagreement with the denial of the benefits sought.  In light of the favorable determination on the merits herein as to the claim for service connection for alcoholism as secondary to service-connected PTSD, the Veteran is not prejudiced by appellate consideration of that issue in this decision.

This case was most recently before the Board in November 2010.

The issue of entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD) has been raised by the record (in the Veteran's December 2010 statement, labeled as a notice of disagreement to the December 2010 RO action that effectuated the Board's November 10, 2010 decision) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A VA psychologist has essentially indicated that the Veteran's alcoholism is chronically worsened by service-connected PTSD.


CONCLUSION OF LAW

Alcoholism is aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for alcoholism, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.  Effective October 10, 2006, and applicable to this claim, VA amended 38 C.F.R. § 3.310 (b) to read as follows: Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In a January 2011 VA "opinion only report," a January 2010 VA psychologist stated, in pertinent part, as follows:

In this examiner's opinion, the Veteran's alcohol abuse is aggravated by PTSD symptoms such as insomnia.  The Veteran [used or uses] alcohol to help him sleep and to self medicate his anxiety.

The Board finds that the competent medical evidence is at least in equipoise as to whether the Veteran's alcoholism is chronically worsened by service-connected PTSD.  While the January 2011 VA examiner did not admittedly use "baseline level of severity" language in his opinion, the Board is assuming the competence of the January 2011 VA psychologist.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  The January 2011 VA psychologist's opinion seems to be uncontradicted.  Based on the foregoing, and with resolution of doubt in the Veteran's favor, the Board finds that the evidence of record supports a grant of service connection for alcoholism on the basis of aggravation by service-connected disability.

In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, and has resolved doubt in the Veteran's favor in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for alcoholism, on the basis of aggravation by service-connected disability, is granted.


REMAND

Based on the Board's finding that service connection for alcoholism is warranted, and based on the fact that the Veteran has asserted that alcoholism has played a role in his unemployability, the Board finds that the AOJ should readjudicate the issue of entitlement to a TDIU prior to consideration by the Board.  The Board also finds that the Veteran should be scheduled for the appropriate VA examination for the purpose of determining whether the Veteran's service-connected disalbities render him unable to obtain and maintain gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA general medical examination to assess the severity of the service-connected disabilities.  The examiner should be provided the Veteran's claims file for review.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.

2.  The AOJ should then readjudicate the issue of entitlement to a TDIU.  If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case (SSOC), and be afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


